DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 12/18/2020, in which claims 1, 6 – 19, and 21 were amended, claim 20 was canceled, claim 22 was added, and claims 1, 6 – 19, and 21 – 22 was presented for further examination.
3.	Claims 1, 6 – 19, and 21 – 22 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. (see Remarks below).

Response to Arguments
5.	As per rejection of claims 1, 6 – 19, and 21 – 22 under 35 U.S.C. 101, applicant argues in substance in pages 2 – 4 that	the claim is statutory under 35 U.S.C. 101.
	Examiner respectfully disagrees.
	The claim is directed to multiple storage sites that separately store content, positive evaluation of content, and negative evaluation of the content. The system generated the ratio of positive evaluation to negative evaluation and produced the outcome as a percentage. The claims under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculation but for the recitation of generic computer components. The claimed concept are generic computation that are normally performed by generic computers. The concept of separately storing content in 
 	
As per claim 1, applicant argues in substance in pages 4 – 9 that examiner has not made background factfinding or claim interpretation or explained how the asserted “sites” are “storage sites” or constitute a DuU.
	Examiner respectfully disagrees.
	In response to applicant’s argument, Examiner respectfully responds that the applicant argument was not directed to the actual claimed limitation that states “A method for operating one or more servers hosting a web-site and networked with a plurality of ID-detectable users or participants” because the term “storage sites” which was the focus of the applicant’s argument was not in this claimed limitation explained above. Applicant has not dully explained why the cited art does not address the claim limitation because the claim limitation of “operating one or more servers hosting a website” was fully disclosed by Kurzrok (US 6,260,064 B1) in column 2 lines 33 – 37 and column.3 lines 28 - 30 where he disclosed a website server consisting of microprocessor and the system consists of several sites. These several sites are hosted by web server.

Applicant argues in substance in pages 4 – 5 that Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) does not disclose the web-site allows an individual evaluation to 
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) fully disclosed each and every feature of claim 1 including the feature of the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, and wherein a swarm value is defined as the quantitative number of predefined inputs placed by the users or participants in the second storage site (112) (Kurzrok: col.3 lines 41 – 47).
	Kurzrok discloses a website server consist or microprocessor, memory, input devices etc. The system comprises of different zones for storing content and advertisement information (see col.2 lines 34 – 36 and lines 58 – 67). Also, the system includes a rating zone for enabling the reader to provide a rating to the content and advertisement. Once the rating is submitted, the ratings are stored in a database (see col.3 lines 14 – 26 and col.4 lines 15 – 17).

Applicant argues in substance in pages 4 – 5 that Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) does not disclose the method comprises subdividing the individual evaluations into positive evaluations of the items of information stored at the first storage site (111) and negative evaluations of the items of information stored at the first storage site (111).
	Examiner respectfully disagree
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) fully disclosed each and every feature of claim 1 including the feature of the method comprises subdividing the individual evaluations into positive evaluations of the items of information stored at the first storage site (111) and negative evaluations of the items of information stored at the first storage site (111) (Kurzrok: col.4 lines 34 – 36)
	Kurzrok discloses various rating elements that user may indicate for the content or advertisement, the rating includes various sub-categories such as excellent, fair, good, or no value. (see col.4 lines 34 – 36). It is well understood by one of ordinary skill in the art that these sub-categories are a clear indication of positive or negative ratings.
	 
Applicant argues in substance in pages 4 – 5 that Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) does not disclose and the method comprises a first copying device (150) successively interpreting the evaluations stored at the second storage site (112) within settable time intervals as being useful swarm information.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) fully disclosed each and every feature of claim 1 including the feature of the method comprises a first copying device (150) successively interpreting the evaluations stored at the second storage site (112) within settable time intervals as being useful swarm information (Kurzrok: col.3 lines 66 – 67 and col.4 lines 6 – 8).
	Kurzrok discloses after storing the rating parameters in the database, at regular interval, the cumulative rating parameters are calculated for each article and advertisement by computing the sum of sub-group rating. The cumulative rating provides user perception of the content and the advertisement (see col.3 lines 66 – 67 and col.4 lines 14 – 25).

Applicant argues in substance in pages 5 – 6 that Heumann et al (US 2010/0005093 A1) cannot be combined with Kurzrok (US 6,260,064 B1) and further argue that examiner has not identified the particular art and established analogy.
	Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kurzrok is directed to content rating system and using the collected rating information to measure the perceived quality of the content, while Heumann is directed to a system for collecting ratings and comments, and using the collected rating information to organize the content. In this instance, both reference are directed to the same filed of endeavor i.e. organization of information or identification of content quality. 

Applicant argues in substance in pages 6 – 8 that Evenou et al (FR 2981766 A1) does not discloses wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of storage sites (110) in memory by the users or participants, the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU), and a second storage site (112) which is assigned to the first storage site (111).
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) fully disclosed each and every feature of claim 1 including the feature of wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of storage sites (110) in memory by the users or participants, the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU), and a second storage site (112) which is assigned to the first storage site (111) (Evenou: abstract, pg.2 lines 2 – 3, and claim 8).
	Evenou discloses a system that comprises plurality of data storage sites that are distinct from one another and each site comprising several storage units, different information are stored on each storage and each storage site includes a memory for processing the information (see pg.3 lines 27 – 32).

Applicant argues in substance in pages 6 – 8 that Tzonis et al (US 2012/0110429 A1) does not discloses each said  dual unit (DuU)  comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant, and which the web-site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user- participants, as is relevant to the initial information stored at the first storage site (111), the web-site allows the users or participants to place additional information at the editable second storage site (112) in the form of swarm values of the items of information stored at the first storage site (111).
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) fully disclosed each and every feature of claim 1 including the feature of	 each said  dual unit DuU)  comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant, and which the web-site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user- participants, as is relevant to the initial information stored at the first storage site (111), the web-site allows the users or participants to place additional information at the editable second storage site (112) in the form of swarm values of the items of information stored at the first storage site (111) (Tzonis: para.[0014] and para.[0044]).
	Tzonis discloses a web server comprises a storage and database. The content creator creates a content and stored them in a media or content storage. The content is made private to the content creator. The content can be accessed through the server and the user can edit or comment on the content. The comments are stored in a separate storage from the content (see para.[0014] and para.[0044]).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 21, and 22 are directed to abstract without significantly more. The claims recites the first adding device (120) adding the positive evaluations stored at the second storage site (112) within time intervals of predefined length as stipulated by a timing device (160) to a first number and the second adding device (130) is adapted so as to add the negative evaluations stored at the second storage site (112) within the time intervals of predefined length as stipulated by the timing device (160) to a second number, wherein a first dividing device (140) is provided so as to state the ratio of the first number to the second number in the form of a percentage value.
The limitation of adding the positive evaluations stored at the second storage site (112) within time intervals of predefined length under reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. There is nothing in the claim feature preventing the step from being performed in the mind. For instance, “adding the positive evaluations stored at the second storage site (112) within time intervals of predefined length” is user manually adding data with certain time frame into data storage.
	Similarly, the limitation of the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU); each said dual unit (DuU) comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant; and a second storage site (112) which is assigned to the first storage site (111) and which the web-site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user- participants, as is relevant to the initial information stored at the first storage site, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU); each said dual unit (DuU) comprises: a first theme-dependent, non-user-editable storage site” language, in the context of this claim encompasses the user mentally or manually dividing the storage  to storage positive data in one side and negative data in other side and divided storage can be further divided to accommodate specific condition specify by the user. 
	The limitation of subdividing the individual evaluations into positive evaluations of the items of information stored at the first storage site (111) and negative evaluations of the items of information stored at the first storage site, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “subdividing” in the context of this claim encompasses user manually dividing the storage into section.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The limitation of “adding the positive evaluations stored at the second storage site (112) within time intervals of predefined length as stipulated by a timing device (160) to a first number and the second adding device (130) is adapted so as to add the negative evaluations stored at the second storage site (112) within the time intervals of predefined length as stipulated by the timing device (160) to a second number, wherein a first dividing device (140) is provided so as to state the ratio of the first number to the second number in the form of a percentage value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculation but for the recitation of generic computer components.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to add and generate ration in form of percentage. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of adding and generating ratio in form of percentage) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to add and generate ratio in form of percentage amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	The dependent claims 6 – 19 recites additional step of dividing the storage site. This limitation does not include additional element that preclude the claim from abstract idea. Thus, the claim is ineligible under 35 U.S.C.101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6 – 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzrok (US 6,260,064 B1), in view of Heumann et al (US 2010/0005093 A1), in view of Evenou et al (FR 2981766 A1), and further in view of Tzonis et al (US 2012/0110429 A1).
As per claim 1, Kurzrok (US 6,260,064 B1) discloses,
A method for operating one or more servers hosting a web-site and networked with a plurality of ID-detectable users or participants (col.2 lines 33 – 37; “a web site server consisting of a microprocessor 12, a keyboard 14, a memory 16, a display 18 and a content input device 20. The memory 16 is used to save the data required to define a specific site” and col.3 lines 28 – 30; “system consists of several sites remote from each, interconnected by a computer network system”).
the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, and wherein a swarm value is defined as the quantitative number of predefined inputs placed by the users or participants in the second storage site (112) (col.3 lines 41 – 47; “the reader accesses zone 104 and in step 210 he rates the article by selecting one of the appropriate bullets of zone 104. He may also add comments by selecting the "comment" field as discussed above. Once the reader has indicated his rating, he can select the `submit` button and the rating is transmitted to the site host”).
the method comprises subdividing the individual evaluations into positive evaluations of the items of information stored at the first storage site (111) and negative evaluations of the items of information stored at the first storage site (111) (col.4 lines 34 – 36; “value of "OR" (overall rating) is obtained by calculating the number of entries in each rating sub-category (excellent, fair, good, or no value) for each article”).
the method comprises with a first adding device (120) counting the individual inputted positive evaluations and saving this number to the second storage site (112) (col.4 lines 4 lines 24 – 39; “an overall rating for each of the various articles is calculated if not performed before …………… in FIG. 4A, the test Article 1 received an overall rating of GOOD from a total of 164 voters. In FIG. 4B, the advertisement `YOURS in Travel` received an overall rating "Fair" from a total of 5 voters”).
the method comprises with  2No. 15100443a second adding device (130) counting the individual inputted negative evaluations and saving this number to the second storage site (112) (col.3 lines 61 – 62; “The rating is sent to the host site where it is stored” and col.4 lines 4 lines 24 – 39; “an overall rating for each of the various articles is calculated if not performed before …………… in FIG. 4A, the test Article 1 received an overall rating of GOOD from a total of 164 voters. In FIG. 4B, the advertisement `YOURS in Travel` received an overall rating "Fair" from a total of 5 voters”).
the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, and a positive swarm value is defined as the number of predefined inputs into the second storage site (112) that correspond to a positive evaluation, and a negative swarm value is defined as the number of predefined inputs into the second storage site (112) that correspond to a negative evaluation (col.3 lines 12 – 16; “provide rating information about the contents of the associated zone. For instance, in the zone 104 associated with zone 100, the reader is invited to rate the article as being one of "excellent (E)", "good (G)", "fair (F)" or "no value (NV)."”). 
the method comprises the first adding device (120) adding the positive evaluations stored at the second storage site (112) within time intervals of predefined length as stipulated by a timing device (160) to a first number and the second adding device (130) is adapted so as to add the negative evaluations stored at the second storage site (112) within the time intervals of predefined length as stipulated by the timing device (160) to a second number (col.2 lines 3 – 6; “generate cumulative rating parameters on a host site of a distributed network based multiple computer information distribution system, said hosting an informational page including a plurality of articles” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).
wherein a first dividing device (140) is provided so as to state the ratio of the first number to the second number in the form of a percentage value (col.1 line 67 and col.2 lines 1 – 2; “the number of readers who have provided said ratings and the percentage of readers who have rated the articles or advertisements as being, for instance excellent, good, fair or no value”).
and the method comprises a first copying device (150) successively interpreting the evaluations stored at the second storage site (112) within settable time intervals as being useful swarm information (col.3 lines 66 – 67; “at regular intervals, cumulative rating parameters are calculated” and col.4 lines 6 – 8; “rating may indicate for example that a current reader found an article (for instance, the 'test Article 1 ') to be excellent”).
and transfers it to the first storage site (111) and overwrites the previous relevant items of information at the first storage site (111) (col.4 lines 66 – 67; “a check is performed to determine if the data bases are to be reset or edited” and col.5 line 5; “the data and/or the format of the data bases can be edited”).
	Kurzrok discloses range of rating as excellent, fair, good, or no value which can be sub-grouped into positive or negative, in order to explicitly explain the positive evaluations ……. and negative evaluations ………….
	Heumann et al (US 2010/0005093 A1) in an analogous art discloses,
positive evaluations ……. and negative evaluations …………. (para.[0041]; “comment support as determined by the ratio of positive to negative comments submitted”).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Heumann into Kurzrok to enable groups of individuals connected to a computer network such as the Internet to collaboratively build a self-organizing knowledge base that uses ratings and commentary provided by a plurality of users to rank, sort and deliver the information (Heumann: para.[0002]).
	Neither Kurzrok nor Heumann specifically disclose wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of storage sites (110) in memory by the users or participants, the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU), and a second storage site (112) which is assigned to the first storage site (111).
	However, Evenou et al (FR 2981766 A1) in an analogous art discloses,
wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of storage sites (110) in memory by the users or participants (Claim 8; “management system (SG) comprising: said main distribution means, configured for, from a data file (FL) fragmented into a given number,
denoted N, of possibly encoded pieces (M1,..., M5), to distribute on N units of storage”).
the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU) (pg.2 lines 2 – 3; “storing digital data in an infrastructure comprising a plurality of data storage sites that are distinct from one another, each site comprising a plurality of storage units”). 
and a second storage site (112) which is assigned to the first storage site (111) (Abstract; “storing digital data in an infrastructure comprising a plurality of data storage sites (S0, S1, S5) which are distinct from each other, each site (S0, S1, ..., S5) comprising several storage units (U01 U05; U11 U15; ...; U51, ..., U55)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Evenou into the combine teaching of Kurzrok and Heumann to reduce the problem associated with data access in a storage site when require storage site  is inaccessible for protecting and recovery of data after a failure at the storage site.
Neither Kurzrok nor Heumann nor Evenou specifically disclose each said  dual unit (DuU)  comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant, and which the web-site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user- participants, as is relevant to the initial information stored at the first storage site (111), the web-site allows the users or participants to place additional information at the editable second storage site (112) in the form of swarm values of the items of information stored at the first storage site (111).
	However, Tzonis et al (US 2012/0110429 A1) in an analogous art discloses,
each said  dual unit (DuU)  comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant (para.[0044]; “uses browser 201 which is connected to web service 400 through network 350 to create an online document 404. Media components of online document 404 are stored in media storage 403”, thus, media storage is interpreted as “non-user-editable storage site” because it store information created by individual). 
and which the web-site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user- participants, as is relevant to the initial information stored at the first storage site (111) (para.[0014]; “using the applications provided within the document or called up from the server via code in the document to add comments to, discuss or modify the document; communicating the modifications of the digital multimedia document via the network from the client to the server and recording them to a database so they can be retrieved by other users”, thus, modification of the document by user sharing the document is interpreted as “web-site allows to be edited by any of the individual user-participants”).
the web-site allows the users or participants to place additional information at the editable second storage site (112) in the form of swarm values of the items of information stored at the first storage site (111) (para.[0014]; “communicating the modifications of the digital multimedia document via the network from the client to the
server and recording them to a database so they can be retrieved by other users”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Tzonis into the combine teaching of Kurzrok; Heumann, and Evenou to enable integration of multiple comments from different sites.

As per claim 6, the rejection of claim 1 is incorporated and further Kurzrok (US 6,260,064 B1) discloses,
wherein:  a timing device (160) is provided, which, on conclusion of settable 3No. 15100443 constant time intervals, transmits reset signals to the first adding device (120) and to the second adding device (130) and also to the first dividing device (140) and to the first copying device (150) so as to set the associated devices to zero, on conclusion of a respective presettable time interval, and to repeat the currently assigned function in an immediately following time-period of equal length (col.3 lines 66 – 67; “at regular intervals, cumulative rating parameters are calculated” and col.4 lines 6 – 8; “rating may indicate for example that a current reader found an article (for instance, the 'test Article 1 ') to be excellent”).
.  
As per claim 7, the rejection of claim 1 is incorporated and further Tzonis et al (US 2012/0110429 A1) and Heumann et al (US 2010/0005093 A1) discloses,
 wherein: the editable second storage site (112) is subdivided into a contents storage site (113), into which additional information concerning items of information stored at the first storage site (111) the web-site allows to be imported in the form of supplementary information of the items of information stored at the first storage site (111), and an evaluation storage site (114), into which exclusively evaluations of the supplementary information stored at the second storage site (112) the web-site allows to be imported (Tzonis: para.[0010]; “commenting and editing into the content or document; all of them link these activities to the website or service timeline ……… combining related commentary and social discussion about a page from other sites around the web into a single commenting stream”  and para.[0014]; “add comments to, discuss or modify the document; communicating the modifications of the digital multimedia document via the network from the client to the server and recording them to a database”).
said evaluation data being subdivided into positive evaluations of the supplementary information stored at the second storage site (112) and negative evaluations of the supplementary information stored at the second storage site (112) (Heumann: claim 30; “maintaining a count of a number of positive comments and count of a number of negative comments”).
Claim 7 depends on claim 1, thus, the motivation of claim 1 is applied to claim 7.

As per claim 8, the rejection of claim 7 is incorporated and further Heumann et al (US 2010/0005093 A1) discloses,
wherein: a third adding device (180) is provided for the purpose of counting the individual inputted positive evaluations of the supplementary information and a memory is provided for the purpose of saving this number to the second storage site (112), and a fourth adding device (190) is provided for the purpose of counting the individual inputted negative evaluations of the supplementary information and a memory is provided for the purpose of saving this number to the second storage site (112), wherein the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, while a positive swarm value of the supplementary information is defined as the number of predefined inputs into the second storage site (112) that correspond to a positive evaluation, and a negative swarm value of the supplementary information is defined as the number of predefined inputs into the second storage site (112) that correspond to a negative evaluation (claim 30; “maintaining the plurality of aggregate ratings includes maintaining a count of a number of positive comments and count of a number of negative comments for each of items of information, wherein a first of the plurality of aggregate ratings is based on the number of positive comments and the number of negative comments”). 
Claim 8 depends indirectly on claim 1, thus, the motivation of claim 1 is applied to claim 8. 

As per claim 9, the rejection of claim 8 is incorporated and further Kurzrok (US 6,260,064 B1) discloses,
wherein: the third adding device (180) is adapted so as to add the positive evaluations stored at the second storage site (112) within time intervals of predefined length as stipulated by a timing device (160) to a third number and the fourth adding device (190) is adapted so as to add the negative evaluations stored at the second storage site (112) within the time intervals of predefined length as stipulated by the timing device (160) to a fourth number, while a second dividing device (200) is provided so as to state the ratio of the third number to the fourth number in the form of a percentage value (col.1 line 67 and col.2 lines 1 – 2; “the number of readers who have provided said ratings and the percentage of readers who have rated the articles or advertisements as being, for instance excellent, good, fair or no value” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”). 

As per claim 10, the rejection of claim 9 is incorporated and further
Heumann et al (US 2010/0005093 A1) discloses,
wherein: a second copying device (210) is provided, which on determination, in a second decision- making device (170), of a predetermined ratio of positive evaluations to negative evaluations of the supplementary information stored at the second storage site, interprets the supplementary information stored at the second storage site (112) as being assured swarm information and transfers it to the first storage site (111) (para.[0041]; “comment support as determined by the ratio of positive to negative comments submitted by the knowledge-sharing group” and claim 34; “ratings of a given information item of the items of information is calculated using the ratio of positive comments to negative comments submitted for the given information item”).  
Claim 10 depends indirectly on claim 1, thus, the motivation of claim 1 is applied to claim 10.

As per claim 11, the rejection of claim 10 is incorporated and further Kurzrok (US 6,260,064 B1) discloses, 
wherein: the third adding device (180) and the fourth adding device (190) and also the second dividing device (200) and the second copying device (210) are adapted so as, on conclusion of the time interval of defined length as stipulated by the timing device (160), to repeat the currently assigned function in an immediately following time-period of equal length after zeroing the previously ascertained third and fourth numbers (col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article).

As per claim 12, the rejection of claim 1 is incorporated and further
Tzonis et al (US 2012/0110429 A1) and Heumann et al (US 2010/0005093 A1) discloses,
wherein: the editable second storage site (112) is subdivided into a contents storage site (113), into which additional information concerning items of information stored at the first storage site (111) the web-site allows to be imported in the form of corrective information of the items of 5No. 15100443 information stored at the first storage site (111), and an evaluation storage site (114), into which exclusively evaluations of the corrective information stored at the second storage site (112) the web-site allows to be imported, said evaluation data being subdivided into positive evaluations of the corrective information stored at the second storage site (112) and negative evaluations of the corrective information stored at the second storage site (112) (Tzonis: para.[0040]; “the server 130 to enable editing, modifying or manipulating the contributed content in the online document where modifications and records of user interactions such as voting, rating or gameplay are sent to the server by the client and stored by the server 130 in an online data storage repository 100.” and Heumann: “indication of whether the comment is a positive, neutral, or negative comment”).

As per claim 13, the rejection of claim 12 is incorporated and further Kurzrok (US 6,260,064 B1) discloses,
 wherein: a fifth adding device (220) is provided for the purpose of counting the individual inputted positive evaluations of the corrective information and a memory is provided for the purpose of saving this number to the second storage site (112), and a sixth adding device (230) is provided for the purpose of counting the individual inputted negative evaluations of the corrective information and a memory is provided for the purpose of saving this number to the second storage site (112), wherein the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, while a positive swarm value of the corrective information is defined as the number of predefined inputs into the second storage site (112) that correspond to a positive evaluation, and a negative swarm value of the corrective information is defined as the number of predefined inputs into the second storage site (112) that correspond to a negative evaluation (col.2 lines 3 – 6; “generate cumulative rating parameters on a host site of a distributed network based multiple computer information distribution system, said hosting an informational page including a plurality of articles” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).
.
  
As per claim 14, the rejection of claim 13 is incorporated and further Kurzrok (US 6,260,064 B1) discloses,
wherein: the fifth adding device (220) is adapted so as to add the positive evaluations stored at the second storage site (112), on termination of time intervals of predefined length as stipulated by a timing device (160), to a fifth number and the sixth adding device (230) is adapted so as to add the negative evaluations stored at the second storage site (112) on termination of the time intervals of predefined length as stipulated by the timing device (160) to a sixth number, while a third dividing device (240) is provided in order to state the ratio of the fifth number to the sixth number in the form of a percentage value (col.2 lines 3 – 6; “generate cumulative rating parameters on a host site of a distributed network based multiple computer information distribution system, said hosting an informational page including a plurality of articles” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).
  

As per claim 15, the rejection of claim 14 is incorporated and further
Heumann et al (US 2010/0005093 A1) and Kurzrok (US 6,260,064 B1) discloses,
 wherein: third copying device (250) is provided, which, on determination, in a third decision- making device (260), of a predetermined ratio of positive evaluations to negative evaluations of the corrective information stored at the second storage site (112), interprets the corrective information stored at the second storage site (112) as being assured swarm information and transfers it to the first storage site (111) (Heumann: para.[0041]; “comment support as determined by the ratio of positive to negative comments submitted by the knowledge-sharing group” and claim 34; “ratings of a given information item of the items of information is calculated using the ratio of positive comments to negative comments submitted for the given information item”).  
and overwrites the previous relevant items of information at the first storage site (111) (Kurzrok: col.4 lines 66 – 67; “a check is performed to determine if the data bases are to be reset or edited” and col.5 line 5; “the data and/or the format of the data bases can be edited”). 
	Claim 15 depends indirectly on claim 1, thus, the motivation of claim 1 is applied to claim 15.

As per claim 16, the rejection of claim 15 is incorporated and further
Kurzrok (US 6,260,064 B1) discloses,
wherein: the fifth adding device (220) and the sixth adding device (230) and also the third dividing device (240) and the third copying device (250) are adapted so as to repeat the currently assigned function, on conclusion of the time interval of defined length as stipulated by the timing device (160), in an immediately following time-period of equal length after zeroing the previously ascertained fifth and sixth numbers (col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).

As per claim 19, the rejection of claim 1 is incorporated and further Evenou et al (FR 2981766 A1) discloses,
wherein: each participant has the possibility of effecting an initial placement of a dual unit having a first storage site (111) and second storage site (112) (pg.2 lines 3 – 4; “plurality of data storage sites that are distinct from one another, each site comprising a plurality of storage units”).
	Claim 19 depends indirectly on claim 1, thus, the motivation of claim 1 is applied to claim 19.

Claim 21 is a method claim corresponding to server claim 1, and rejected under the same reason set forth in connection to the rejection of claims 1 above.

As per claim 22, Kurzrok (US 6,260,064 B1) discloses,
A method for operating one or more servers hosting a web-site and networked with a plurality of ID-detectable users or participants (col.2 lines 33 – 37; “a web site server consisting of a microprocessor 12, a keyboard 14, a memory 16, a display 18 and a content input device 20. The memory 16 is used to save the data required to define a specific site” and col.3 lines 28 – 30; “system consists of several sites remote from each, interconnected by a computer network system”).
a third adding device (180) counts the individual inputted positive evaluations of the supplementary information and saving this counted number to the second storage site (112) (col.2 lines 3 – 6; “generate cumulative rating parameters on a host site of a distributed network based multiple computer information distribution system, said hosting an informational page including a plurality of articles” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).
 a fourth adding device (190) counts the individual inputted negative evaluations of the supplementary information and saving this counted number to the second storage site (112) (col.2 lines 3 – 6; “generate cumulative rating parameters on a host site of a distributed network based multiple computer information distribution system, said hosting an informational page including a plurality of articles” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).
the web-site allows an individual evaluation to be carried into effect by the users or participants by means of a predefined input, and a positive swarm value of the supplementary information is defined as the number of predefined inputs into the second storage site (112) that correspond to a positive evaluation (col.3 lines 41 – 47; “the reader accesses zone 104 and in step 210 he rates the article by selecting one of the appropriate bullets of zone 104. He may also add comments by selecting the "comment" field as discussed above. Once the reader has indicated his rating, he can select the `submit` button and the rating is transmitted to the site host”). 
and a negative swarm value of the supplementary information is defined as the number of predefined inputs into the second storage site (112) that correspond to a negative evaluation (col.4 lines 34 – 36; “value of "OR" (overall rating) is obtained by calculating the number of entries in each rating sub-category (excellent, fair, good, or no value) for each article”).
9No. 15100443 the third adding device (180) is adapted so as to add the positive evaluations stored at the second storage site (112) within time intervals of predefined length as stipulated by a timing device (160) to a third number and the fourth adding device (190) is adapted so as to add the negative evaluations stored at the second storage site (112) within the time intervals of predefined length as stipulated by the timing device (160) to a fourth number  (col.2 lines 3 – 6; “generate cumulative rating parameters on a host site of a distributed network based multiple computer information distribution system, said hosting an informational page including a plurality of articles” and col.3 lines 66 – 67 and col.4 line 1; “at regular intervals, cumulative rating parameters are calculated for each article”).
a second dividing device (200) states the ratio of the third number to the fourth number in the form of a percentage value (col.1 line 67 and col.2 lines 1 – 2; “the number of readers who have provided said ratings and the percentage of readers who have rated the articles or advertisements as being, for instance excellent, good, fair or no value”).
and on determination, in a second decision-making device (170), of a predetermined ratio of positive evaluations to negative evaluations of the supplementary information stored at the second storage site (col.3 lines 66 – 67; “at regular intervals, cumulative rating parameters are calculated” and col.4 lines 6 – 8; “rating may indicate for example that a current reader found an article (for instance, the 'test Article 1 ') to be excellent”).
a second copying device (210) interprets the supplementary information stored at the second storage site (112) as being assured swarm information and transfers it to the first storage site (111) (col.3 lines 66 – 67; “at regular intervals, cumulative rating parameters are calculated” and col.4 lines 6 – 8; “rating may indicate for example that a current reader found an article (for instance, the 'test Article 1 ') to be excellent”).
	Kurzrok does not specifically disclose range of rating as excellent, fair, good, or no value which can be sub-group into positive or negative, in order to explicitly explain the positive evaluations …… and negative evaluations ……
	Heumann et al (US 2010/0005093 A1) in an analogous art discloses,
positive evaluations ……. and negative evaluations …………. (para.[0041]; “comment support as determined by the ratio of positive to negative comments submitted”).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Heumann into the teaching of Kurzrok to enable groups of individuals connected to a computer network such as the Internet to collaboratively build a self-organizing knowledge base that uses ratings and commentary provided by a plurality of users to rank, sort and deliver the information (Heumann: para.[0002]).
	Nether Kurzrok and Heumann specifically disclose wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of code-identifiable and theme-dependent storage sites (110) in memory by the users or participants, the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU).
	However, Evenou et al (FR 2981766 A1) in an analogous art discloses,
wherein: the web-site has a platform device (100) collecting and processing items of information stored on a plurality of code-identifiable and theme-dependent storage sites (110) in memory by the users or participants (Claim 8; “management system (SG) comprising: said main distribution means, configured for, from a data file (FL) fragmented into a given number, denoted N, of possibly encoded pieces (M1,..., M5), to distribute on N units of storage”).
the storage sites (110) are subdivided into a plurality of themes formed on the platform by a dual unit (DuU) (pg.2 lines 2 – 3; “storing digital data in an infrastructure comprising a plurality of data storage sites that are distinct from one another, each site comprising a plurality of storage units”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Evenou into the combine teaching of Kurzrok and Heumann to reduce the problem associated with data access in a storage site when require storage site is inaccessible for protecting and recovery of data after a failure at the storage site.
Neither Kurzrok nor Heumann nor Evenou specifically disclose 8No. 15100443each said dual unit (DuU) comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant, and a second storage site (112) which is assigned to the first storage site (111) and which the web site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user-participants, as is relevant to the initial information stored at the first storage site (111), the editable second storage site (112) is subdivided into: a contents storage site (113), into which additional information concerning items of information stored at the first storage site (111) can be imported in the form of supplementary information of the items of information stored at the first storage site (111), and an evaluation storage site (114), into which exclusively evaluations of the supplementary information stored at the second storage site (112) can be imported, said evaluation data being subdivided into positive evaluations of the supplementary information stored at the second storage site (112) and negative evaluations of the supplementary information stored at the second storage site.
	However, Tzonis et al (US 2012/0110429 A1) in an analogous art discloses,
each said dual unit (DuU) comprises: a first theme-dependent, non-user-editable storage site (111) that is provided with initial information formulated by an initial participant (para.[0044]; “uses browser 201 which is connected to web service 400 through network 350 to create an online document 404. Media components of online document 404 are stored in media storage 403”, thus, media storage is interpreted as “non-user-editable storage site” because it store information created by individual). 
and a second storage site (112) which is assigned to the first storage site (111) and which the web site allows to be edited by any of the individual user-participants and is adapted for acceptance of an input of additional information by the plurality of user-participants, as is relevant to the initial information stored at the first storage site (111) (para.[0014]; “using the applications provided within the document or called up from the server via code in the document to add comments to, discuss or modify the document; communicating the modifications of the digital multimedia document via the network from the client to the server and recording them to a database so they can be retrieved by other users”, thus, modification of the document by user sharing the document is interpreted as “web-site allows to be edited by any of the individual user-participants”).
the editable second storage site (112) is subdivided into: a contents storage site (113), into which additional information concerning items of information stored at the first storage site (111) can be imported in the form of supplementary information of the items of information stored at the first storage site (111) para.[0010]; “commenting and editing into the content or document; all of them link these activities to the website or service timeline ……… combining related commentary and social discussion about a page from other sites around the web into a single commenting stream”  and para.[0014]; “add comments to, discuss or modify the document; communicating the modifications of the digital multimedia document via the network from the client to the server and recording them to a database”).
and an evaluation storage site (114), into which exclusively evaluations of the supplementary information stored at the second storage site (112) can be imported, said evaluation data being subdivided into positive evaluations of the supplementary information stored at the second storage site (112) and negative evaluations of the supplementary information stored at the second storage site (112) para.[0040]; “the server 130 to enable editing, modifying or manipulating the contributed content in the online document where modifications and records of user interactions such as voting, rating or gameplay are sent to the server by the client and stored by the server 130 in an online data storage repository 100).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Tzonis into the combine teaching of Kurzrok, Heumann, and Evenou to enable integration of multiple comments from different sites.

7.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), in view of Evenou et al (FR 2981766 A1), in view of Tzonis et al (US 2012/0110429 A1), and further in view of Pavlov (US 2008/0114629 A1).
As per claim 17, the rejection of claim 1 is incorporated, Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) does not specifically disclose wherein: a predefined input is realized, when there are individual positive evaluations, by the input of the Arabic number +1.  
	However, Pavlov (US 2008/0114629 A1) in an analogous art discloses,
 wherein: a predefined input is realized, when there are individual positive evaluations, by the input of the Arabic number +1 (para.[0056]; “1 for positive feedback”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Pavlov into the combine teaching of Kurzrok; Heumann, Evenou, and Tzonis to provide indicator for measuring positive remarks for indicating perceptive of the user regarding specific product or content.

As per claim 18, the rejection of claim 1 is incorporated, Kurzrok (US 6,260,064 B1), Heumann et al (US 2010/0005093 A1), Evenou et al (FR 2981766 A1), and Tzonis et al (US 2012/0110429 A1) does not specifically disclose wherein: a predefined input is realized, when there are individual negative evaluations, by the input of the Arabic number -1.  
	However, Pavlov (US 2008/0114629 A1) in an analogous art discloses,
wherein: a predefined input is realized, when there are individual negative evaluations, by the input of the Arabic number -1 (para.[0056]; “-1 for negative feedback”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Pavlov into the combine teaching of Kurzrok; Heumann, Evenou, and Tzonis to provide indicator for measuring negative remarks for indicating perceptive of the user regarding specific product or content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/23/2021